 


109 HR 605 IH: To authorize the President to award the Medal of Honor posthumously to Garlin Murl Conner for acts of valor during World War II.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 605 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Whitfield (for himself and Ms. Bean) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize the President to award the Medal of Honor posthumously to Garlin Murl Conner for acts of valor during World War II. 
 
 
1.Authority for award of Medal of Honor to Garlin Murl ConnerNotwithstanding the time limitations specified in section 3744(b) of title 10, United States Code, or any other time limitation, the President may award the Medal of Honor posthumously to Garlin Murl Conner of Clinton County, Kentucky, for acts of valor during World War II while serving in the 3d Infantry Division of the United States Army. 
 
